Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 5-10 were previously pending and subject to the non-final office action mailed September 10th, 2021. In the Response, submitted February 10th, 2021, claim 5 was amended, claim 6 was canceled, claim 25 was added, and no new matter was added. Therefore, claims 5, 7-10, and 25 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 10th, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 10-12 of the Response concerning the 35 U.S.C. § 101 rejection of claims 5-10 have been fully considered and are moot in view of the amended rejection that may be found starting on page 3 of this final office action. 
	On pages 11-12 of the Response, the Applicant argues that the prior art of record, namely Elliot and Berggren, fails to teach all of the features of the amended claims and newly added claim 25. In view of the amendments to the claims and newly added claim, the Examiner has set forth an amended U.S.C. § 103 rejection for claims 5, 7-10, and 26 that may be found starting on page 3 herein. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in further view of Berggren U.S. Publication No. 2018/0033311, hereafter known as Berggren, in further view of Yurgevich et al. U.S. Publication No. 2005/0116504, hereafter known as Yurgevich. 

Claim 5: Elliot teaches the following:

A […] resistant housing; a solar panel mounted to the […] resistant housing; a location sensor disposed within the […] resistant housing. 
	Elliot teaches a “tracking device may be mounted (e.g., using the mounting tabs) to an asset  (e.g., a vehicle (e.g., a bus, a truck, a trailer, a tractor, or the like), a machine, a shipping container, and/or another type of movable asset) for tracking the asset” (¶ [0010]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] a location sensor 470” (¶ [0039]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]);  “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes one or more solar panels and a location sensor mounted in the case; equivalent to a resistant housing including a solar panel mounted to the resistant housing and a location sensor disposed within the resistant housing.

A modem disposed within the […] resistant housing for communicating with a remote server; and
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include […] a wireless interface 455” (¶ [0039]); “Wireless interface 455 includes a transceiver-like component (e.g., a transceiver and/or a separate receiver and transmitter) that enables device 400 to communicate with other devices […]  wireless interface 455 may include a cellular network interface (e.g., an electrical circuitry component, such as a cellular radio, a cellular modem, or the like) to permit device 400 to establish a connection with a cellular network” (¶ [0050]); “having determined the location information, tracking device 210 may send the location information, to another device (e.g., user device 230 and/or tracking server 260)” (¶ [0099]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes a wireless interface mounted within the case. The wireless interface comprises a cellular modem that allows the tracking device to send location information to a tracking server; equivalent to a modem disposed within the resistant housing for communicating with a remote server.

A battery disposed within the […] resistant housing for powering the integrated asset tracker, wherein the battery is electrically coupled to the solar panel for receiving power; 
	Elliot teaches “a tracking device may, in some implementations, include at least one solar array […] and a battery” (¶ [0009]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410, a charge controller 415 […] an energy storage component 430 […] a power supply component 440” (¶ [0039]); “Charge controller 415 includes a component to manage charging (e.g., by solar array 410 and/or by an external power source) of energy storage component 430.” (¶ [0042]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water-resistant case that includes a solar array (one or more solar panels), charge controller, and a battery/energy storage device. The charge controller is configured to manage the charging of the energy storage component by the solar array; equivalent to a battery disposed within the resistant housing for powering the integrated asset tracker, wherein the battery is electrically coupled to the solar panel for receiving power.

	And wherein the […] housing comprises a first attachment feature and a second attachment feature that are separated by a predetermined distance […] an outer wall of the […] shipping container;
	Elliot teaches “As further shown in FIG. 1A, the tracking device may be mounted (e.g., using the mounting tabs) to an asset (e.g., a vehicle (e.g., a bus, a truck, a trailer, a tractor, or the like), a machine, a shipping container, and/or another type of movable asset) for tracking of the asset […]  the tracking device may be appropriately mounted to an asset to increase exposure to sunlight […] For example, the tracking device may be mounted relatively high on the asset (e.g., to increase exposure to sunlight)” (¶ [0010]);
	Thus, as shown in Fig. 1A, the tracking device comprises a plurality of mounting tabs for mounting the tracking device to a shipping container. One of ordinary skill in the art would recognize that the mounting tabs are separated a predetermined distance by Elliot because each of the mounting tabs have been shown as being placed each corner of the tracking device. A such, the “predetermined distance” between the mounting tabs is the length of the tracking device, from one corner to another; equivalent to wherein the resistant housing comprising a first attachment feature and a second attachment feature that are separated by a predetermined distance. Further, Elliot teaches that the tracking device may be mounted in a manner that increases exposure to sunlight (on the outside of the container), as further displayed in Fig. 1A; equivalent to the tracking device being placed on the outside of the shipping container. 

	Although Elliot teaches a tracking device comprising a water proof/water resistant case in which a location sensor, solar panel, battery, and modem may be included, Elliot does not explicitly teach that the case is weather resistant. 

	However, Berggren teaches the following:
	A weather resistant housing; a solar panel mounted to the weather resistant housing; a location sensor disposed within the weather resistant housing;
	Berggren teaches “a solar-powered, waterproof, weather proof GPS tracking device”(¶ [0002]); “a system and method include using a tracking device for coupling with each of a plurality of rental equipment […] The tracking device further includes a rigid inner enclosure housed by the flexible, waterproof outer enclosure, and a global positioning system (GPS) device embedded in the rigid inner enclosure and being powered by electricity from the one or more solar panels” (¶ [0006]); “The tracking device 100 is formed of a waterproof, transparent enclosure (201) that contains one or more solar panels” (¶ [0025]); “FIG. 5 is a flowchart of a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device. The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device, such as GPS location, etc.” (¶ [0036]). 
	Thus, Berggren teaches a tracking device comprising a weatherproof outer enclosure, a GPS device embedded within the enclosure, and one or more solar panels within the enclosure; equivalent to a weather resistant housing including a solar panel mounted to the weather resistant housing and a location sensor disposed within the weather resistant housing. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking device waterproof casing of Elliot with the teachings of Berggren by substituting the weatherproof outer enclosure of a tracking device, as taught by Berggren, for the waterproof casing of the tracking device in the system of Elliot. One of ordinary skill in the art would have been motivated to make this modification by simple substitution with the purpose to further “reduce seasonal interference with the solar cells (e.g., due to snow and/or ice accumulation on the asset)” (¶ [0010]), as suggested by Elliot. Further, one of ordinary skill in the art would have recognized that the teachings of Berggren are compatible with the system of Elliot as they share capabilities and characteristics; namely, they are both systems directed towards tracking devices comprising solar panels for providing solar energy to said tracking devices. 

	Although Elliot teaches a tracking device comprising a plurality of mounting tabs separated by a predetermined distance and mounting the tracking device to the outside of a shipping container, Elliot/Berggren does not explicitly teach that the predetermined distance extends between a plurality of ridges of a wall of the corrugated shipping container.
	However, Yurgevich teaches the following:
	[…] wherein the predetermined distance extends between a plurality of ridges of an […] wall of the corrugated shipping container.
	Yurgevich teaches “A cargo container having a floor, a front wall, and spaced side walls […] The front and spaced side walls cooperatively define a peripheral wall structure having a top and bottom. At least part of the peripheral wall structural has at least one corrugated sheet having alternating ridges and grooves. The ridges and grooves have lengths extending in a direction between the top and bottom of the peripheral wall structure” (see Abstract); “a cargo control device 192 is accommodated by incorporating an adaptor 196” (¶ [0106]); “cargo container may further have at least one adaptor that bridges and is connected to adjacent internal ridges” (¶ [0035]); “The at least one adaptor may be in the form of a flat plate” (¶ [0036]); “The at least one adaptor may have an opening formed therein to mount a cargo control device” (¶ [0037]); “The side wall 42 consists of at least one corrugated sheet 124 which has alternating internal ridges 126 and grooves 128 which define complementary external ridges 130 and grooves 132.” (¶ [0092]). 
	Thus, Yurgevich teaches a cargo container having corrugated interior and exterior walls, where the interior and exterior walls have rides and grooves. Further, a cargo control device (but for the tracking device of Elliot) may be housed by an adaptor which is attached to the cargo container, where the adaptor may be in the form of a flat plate that bridges a plurality of the internal ridges; equivalent to wherein the predetermined distance extends between a plurality of ridges of a wall of the corrugated shipping container.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot/Berggren with the teachings Yurgevich by incorporating the features for attaching an adaptor (housing a device) to a corrugated shipping container where the adaptor connects and bridges a plurality of ridges on the corrugated shipping container walls, as taught by Yurgevich, into the system of Elliot/Berggren that comprises a tracking device (housed in a weather resistant case) that is mounted on the outside of a shipping container. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Elliot/Berggren to mount the weather resistant case (housing the tracking device) on the outside wall of a corrugated shipping container, where the weather resistant case would be configured to bridge a plurality of ridges on the corrugated shipping container wall. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “increase functionality” (¶ [0019]) of the tracking device, as suggested by Elliot, when one considers that such a modification enables the tracking device to be mounted to a corrugated surface. Further, one of ordinary skill in the art would have recognized that the teachings of Yurgevich are compatible with the system of Elliot/Berggren as they share capabilities and characteristics; namely, they are both systems directed towards mounting devices to the walls of shipping containers. 

Claim 7: Elliot/Berggren/Yurgevich teaches the limitations of claim 5. Further, Elliot teaches the following:

A processor disposed within the weather-resistant housing; and a memory disposed within the weather-resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a current location from the location sensor; and periodically transmit a message to the remote server, the message including the current location.

	Elliot teaches “Device 300 may correspond to tracking device 210 […] device 300 may include a bus 310, a processor 320, a memory 330” (¶ [0031]); “Processor 320 includes a processor (e.g., a central processing unit (CPU) […] that interprets and/or executes instructions. In some implementations, processor 320 includes one or more processors capable of being programmed to perform a function […] Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device […] that stores information and/or instructions for use by processor 320” ( ¶ [0032]); “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “the trigger event may include a time-based event. For example, processor 445 may determine that a period of time corresponding to a time value has passed (e.g., since a prior event)” (¶ [0062]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
	Thus, Elliot teaches that the tracking device may comprise a memory containing instructions that are executable by a processor. Further, the tracking device processor is configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event), subsequently determine a location of the tracking device, and send the location information to the tracking server; equivalent to a processor disposed within the weather-resistant housing and a memory disposed within the weather-resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a current location from the location sensor; and periodically transmit a message to the remote server, the message including the current location.

Claim 8: Elliot/Berggren/Yurgevich teaches the limitations of claim 7. Further, Elliot teaches the following:

Wherein the instructions further cause the processor to: obtain a movement sensor reading from a movement sensor; […] and changing the operating mode of the integrated asset tracker from the sleep mode to the active mode responsive to determining that the movement sensor reading indicates movement.
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include […] a motion sensor” (¶ [0039]); “Motion sensor 460 includes a sensor designed to directly or indirectly detect motion and/or orientation of a device (e.g., tracking device 210 and/or user device 230) […] motion sensor 460 may provide motion and/or orientation information to processor 445 for processing” (¶ [0051]); “the trigger event may include detecting movement of tracking device 210. For example, motion sensor 460 may determine that tracking device 210 has moved” (¶ [0063]); “the trigger event may include receiving, from another device, a message (e.g., a wake-up message) […]  tracking device 210 may receive, from user device 230 and/or tracking server 260, a message (e.g., short message service (SMS) message) requesting location information” (¶ [0064]); “tracking device 210 may deactivate short-range wireless interface 435 and/or wireless interface 455 after sending the location information (e.g., to enter a sleep mode)” (¶ [0105]). 
	Thus, Elliot teaches that the tracking device may include a motion sensor that may detect movement. When movement is detected by the motion sensor, a trigger event occurs wherein the tracking device receives a “wake-up” message from the tracking server to provide location information and the tracking device subsequently deactivates to a sleep mode after sending the location information; equivalent to obtaining a movement sensor reading from a movement sensor and changing the operating mode of the integrated asset tracker from the sleep mode to the active mode responsive to determining that the movement sensor reading indicates movement.

	Although Elliot teaches a tracking device that may switch from a sleep mode to an active mode in response to detecting movement via a motion sensor, Elliot does not explicitly teach that the tracking device switches to from an active mode to a sleep mode in response to determining that the movement sensor reading indicates a lack of movement.

	However, Berggren teaches the following:
Wherein the instructions further cause the processor to: obtain a movement sensor reading from a movement sensor; changing an operating mode of the integrated asset tracker from an active mode to a sleep mode responsive to determining that the movement sensor reading indicates a lack of movement;

	Berggren teaches “FIG. 5 is a flowchart of a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device […] The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device […] Upon each status update, the server responds with configuration parameters that controls some behavior of the tracking device […] a sleep time is calculated based the status update interval previously provided by the server. Two or more intervals can be provided—a first interval when the tracking device is still, and another interval if the accelerometer detects a motion […] At 502 the microprocessor is powered down, all LED's are turned off, and the motion sensor is put in low-power sleep mode. In this mode, the gyroscope and compass is powered down, but the accelerometer has still the ability to generate interrupts to wake up the microprocessor, if a motion is detected […] There are three reasons the microprocessor could be woken up […]  3) An interrupt is generated by the motion sensor” (¶ [0036]). 
	Thus, Berggren teaches a tracking device comprising a processor that is configured to power down the tracking device into a sleep mode if the device’s motion sensor detects that the tracking device is still, and wakes up the tracking device processor if motion is detected; equivalent to obtain a movement sensor reading from a movement sensor and changing an operating mode of the integrated asset tracker from an active mode to a sleep mode responsive to determining that the movement sensor reading indicates a lack of movement.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking device of Elliot with the teachings of Berggren by incorporating the features for powering down a tracking device into a sleep mode when a motion sensor detects that the tracking device is still (lack of movement), as taught by Berggren, into the tracking device of Elliot that is configured to switch between an active mode and sleep mode. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to save battery” (¶ [0041]), as suggested by Berggren. Further, one of ordinary skill in the art would have recognized that the teachings of Berggren are compatible with the system of Elliot as they share capabilities and characteristics; namely, they are both systems directed towards tracking devices that are configured to switch between an active mode and a sleep mode. 

Claim 9: Elliot/Berggren/Yurgevich teaches the limitations of claim 8. Further, Elliot teaches the following:

Wherein the movement sensor is a GPS sensor or an accelerometer. 
	Elliot teaches “motion sensor 460 may include an electrical circuitry component that is based on an accelerometer” (¶ [0051]).  
	Thus, Elliot teaches that the motion sensor comprises an accelerometer; equivalent to wherein the movement sensor is an accelerometer. 

Claim 25: Elliot/Berggren/Yurgevich teaches the limitations of claim 8. Further, Elliot does not teach, however Berggren does teach, the following:
	To periodically transmit the message comprises to periodically transmit the message at a messaging rate; and the instructions further cause the processor to modify the messaging rate based on the movement sensor reading. 
	Berggren teaches a “tracking device comprising: […] a global positioning system (GPS) device embedded in the rigid inner enclosure […] logic circuitry embedded in the rigid inner enclosure and being powered by electricity from the one or more solar panels, the logic circuitry receiving GPS data from the GPS device” (see claim 1); “wherein the GPS data includes one or more of: a distance, a geographical position, a speed, a trajectory, and a duration” (see claim 5); “ a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device. The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device, such as GPS location, etc […] Upon each status update, the server responds with configuration parameters that controls some behavior of the tracking device” (¶ [0036]); “FIG. 7 illustrates a process for calculating update intervals. At 701, the system determines if a speed of the equipment, based on a speed of the tracking device, is larger than a configurable threshold. At 702, the system calculates an update interval based on the reported speed, so that each update occurs with a fixed travelled distance of the tracking device” (¶ [0041]). 
	Thus, Berggren teaches a system comprising a tracking device that is configured to provide status updates (i.e. GPS location) in calculated update intervals; equivalent to periodically transmitting the message comprises to periodically transmit the message at a messaging rate. Further, Berggren teaches that the tracking device is configured to capture speed information via a GPS device (motion sensor reading) and calculates an update interval based on the reported/detected speed (such as upon each status update); equivalent to the instructions further causing the processor to modify the messaging rate based on the movement sensor reading.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot with the teachings of Berggren by incorporating the features for calculating an update interval for receiving status updates (i.e. GPS location) from a tracking device and modifying the update interval based on a speed that is reported/detected by the tracking device, as taught by Berggren, into the system of Elliot that is configured to receive location updates from a tracking device. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Elliot to receive status updates from a tracking device at calculated update intervals and further modify the update intervals based on a reported speed of the tracking device. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for modifying a status update

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in further view of Berggren U.S. Publication No. 2018/0033311, hereafter known as Berggren, in further view of Yurgevich et al. U.S. Publication No. 2005/0116504, hereafter known as Yurgevich, in further view of Elliot U.S. Publication No. 2018/0059251, hereafter known as ‘251. 

Claim 10: Elliot/Berggren/Yurgevich teaches the limitations of claim 8. Further, Elliot/Berggren/Yurgevich does not explicitly teach, however ‘251 does teach the following:
	
Wherein the integrated asset tracker is configured to charge the battery with the solar panel while the integrated asset tracker is operating in the sleep mode. 
	‘251 teaches “An asset tracking device may be used to monitor a location of a user or an object” (¶ [0001]); “the asset tracking device may power down to a low-energy state after transmitting the GPS data. For example, the asset tracking device may power down to a low or no energy state. In this state, the asset tracking device may begin solar-powered recharging” (¶ [0018]); “asset tracking device 210 may include one or more capacitors 305, one or more solar cells 310” (¶ [0028]); “Capacitor 305 includes one or more devices capable of storing an electric charge. For example, capacitor 305 may include a capacitor (e.g., a capacitor made from dielectric material, a voltage-dependent capacitor, a frequency-dependent capacitor, etc.)” (¶ [0029]); “Solar cell 310 includes one or more devices capable of converting solar energy into electricity” (¶ [0030]). 
	In accordance with the Applicant’s Specification, “The battery 1930 is a component that can receive, store, and provide energy” (¶ [0094]). Thus, ‘251 teaches an asset tracking device comprising a capacitor for receiving, storing, and providing electricity to the asset tracking device, wherein the capacitor may be recharged by the asset tracking device’s solar cells when the asset tracking device is powered down to a low or no energy state; equivalent to an integrated asset tracker configured to charge the battery with the solar panel while the integrated asset tracker is operating in the sleep mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot/Berggren/Yurgevich with the teachings of ‘251 by incorporating the features for recharging an asset tracking device’s energy storage component (capacitor/battery) when the asset tracking device is in a low/no energy mode (sleep mode), as taught by ‘251, into the system of Elliot/Berggren/Yurgevich that is configured to charge a tracking device battery using solar panels installed on the tracking device. One of ordinary skill in the art would have been motivated to make this modification when one considers “In this way, the asset tracking device is able to utilize an energy-efficient process to obtain GPS data while conserving power” (¶ [0010]), as suggested by ‘251. Further, one of ordinary skill in the art would have recognized that the teachings of ‘251 are compatible with the system of Elliot/Berggren/Yurgevich as they share capabilities and characteristics; namely, they are both systems directed towards recharging an energy storage component of an asset tracking device using solar panels and solar cells installed on the asset tracking device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628